                                                                                  ,' LSDC SD'.\Y
                                                                                  ! ! qcr,tE~T
UNITED STATES DISTRICT COURT                                                      I   ~   LEfTI{ff\'!C..\LLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                         DOC ff:
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X                        DATEFHH>:       ~>/f/2o
RADHA GEISMANN, M.D., P.C.,
individually and on behalf of all others
similarly situated,
                              Plaintiff,                                     14 Civ. 7009 (LLS)

          - against -                                                     RULINGS ON MOTIONS
                                                                         TO COMPEL DISCLOSURES
ZOCDOC, INC., et al.,

                                        Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X


                                                                   A.

Defendant Zocdoc's Motion to Compel Disclosure of the Terms of Plaintiffs Attorneys'
Retention

          In this case, there is reason to review the terms of the retainer. There is a sound policy

that the relationship between the lead plaintiff and class counsel be one in which decisions

concerning the conduct of the litigation are made by the class (i.e., its lead plaintiff) that made

the investments rather than by its counsel. See, for examples, Fennell v. TLB Kent Co., 865 F.2d

498, 501 (CA.2 1989) ("We begin with the undisputed proposition that the decision to settle is

the client's to make, not the attorney's", citing United States v. Beebe, 180 U.S. 343, 352

(1901)); Kulig v. Midland Funding, LLC, 13 Civ. 4715, 2014 WL 5017817, at *4 (S.D.N.Y.

Sept. 26, 2014) (denying class certification where class counsel failed to communicate settlement

offers, and quoting N.Y. Comp. Codes R. & Regs. Title 22, § 1200.0 Rule 1.2 (a): "A lawyer

shall abide by a client's decision whether to settle a matter"); Abraham v. Volkswagen of Am.,


                                                                   -1-
Inc., 90 Civ. 725, 1991 WL 89917, at *5 (W.D.N.Y. March 11, 1991) ("What remains central

throughout is the firmly established principle that 'the authority to make decisions is exclusively

that of the client .... ' N. Y. Jur. EC 7-7. ")

        Professionally, while the trial lawyer controls the incidents of the litigation, the major

decisions about its conduct (such as whether a party should testify, or particular offers to settle

should be accepted or rejected), must be made by the client. In litigation as drenched in legal

technicalities as securities claims, statutory constructions, and class actions the principle of client

control is at risk because of the lawyers' greater experience with the subject matter. The

documents defining the lawyer-client relationship may give protection to the principle, or weaken

it.

        In this case, suspicion that class counsel's own interest may have prevailed over class

interests is justifiable. The fact that offers to pay Dr. Geismann as much as $20,000 (multiple

times what she individually could receive in a class recovery) were stubbornly rejected in favor

of proceeding with an action which, if successful, would produce much less for her and fees of a

substantial portion of the whole class recovery for the attorneys, is consistent with the presence

of an arrangement favoring the lawyers' interests in a class settlement over the clients'.

        Under the circumstances, disclosure of the documents articulating the attorney-client

relationship is justified as part of the class-certification process.

                                                    B.

Plaintiff Geismann's Motion to Compel Production of ZocDoc's Fax Advertisements

        For the reasons discussed at length at the December 3, 2019 conference (and bearing in

mind that the present issue is class discovery, not discovery on the merits) defendants must


                                                   -2-
produce all copies of the faxes attached to the plaintiffs complaint which were received in the

two broadcasts sent to Geismann, each recipient being designated by a particular letter or

numeral, regardless of their location.

                                                C.

Geismann's Request for Transmission Logs

       This request is denied without prejudice to renewal after seeking enforcement of her

subpoena in Intellicomm's own jurisdiction.

                                           * * * *
        So Ordered.

Dated: New York, New York
       March 6, 2020




                                              LOUIS L. STANTON
                                                    U.S.D.J.




                                                -3-
